 



Exhibit 10.1
(Baker Hughes Logo) [h49665h4966502.jpg]

     
Baker Hughes Incorporated
  2929 Allen Parkway, Suite 2100
 
  Houston, Texas 77019-2118
 
  P.O. Box 4740
 
  Houston, Texas 77210-4740
August 30, 2007
  Tel 713 439-8600
 
  Fax 713 439-8699

Mr. James R. Clark
10893 Lake Forest Drive
Conroe, TX 77384
Dear Rod:
As we have agreed, your employment with Baker Hughes Incorporated (hereinafter
referred to as the “Company”) will terminate upon your retirement from the
Company on January 31, 2008. The purpose of this letter (the “Agreement”) is to
set forth certain agreements and understandings regarding, among other things:

  •   The termination of your employment;     •   Certain benefits the Company
has agreed to provide to you upon termination of your employment;     •   Your
agreement to certain obligations of confidentiality and cooperation; and     •  
Your release of any and all claims against the Company.

When you and I have signed this Agreement, it will constitute a complete
agreement on all of these issues.

1.   TERMINATION OF EMPLOYMENT:       You have decided to retire and resign your
position as an officer of the Company on January 31, 2008 (the “Effective
Date”). Your employment terminates as of the Effective Date.   2.   SEPARATION
BENEFITS:       The Company will provide you with two kinds of separation
benefits at the time of your termination. First, you will receive regular
separation benefits as defined below. Second, in recognition of your specialized
knowledge, and of your position as an officer of the Company, the Company is
offering you enhanced separation benefits. You will receive the regular
separation benefits even if you decline to sign this Agreement and execute the
release of claims.

Initials: CCD     JRC

1



--------------------------------------------------------------------------------



 



(a) Regular Separation Benefits
Health and Welfare Benefits — If you are participating in medical, dental,
and/or vision coverage for yourself and any eligible dependent(s), all active
coverage will end as of the Effective Date. The Benefits Center will send you a
packet regarding continuation of benefits under COBRA (Consolidated Omnibus
Benefits Reconciliation Act), and you and/or your eligible dependent(s) may
elect to continue coverage for an additional 18 months, provided you timely
enroll for coverage and make the required premium payments. You can also contact
the Benefits Center directly at 1-866-244-3539 for more information and to
answer any questions.
As an alternative to COBRA continuation of benefits, you have the option of
enrolling in the Retiree Medical Program based on your age and years of service.
If you select this option, the Benefits Center will send you a packet regarding
continuation of benefits, and you and/or your eligible dependent(s) may elect to
continue coverage. Your retiree medical premiums are subsidized by the Company
and will be billed to you by the Benefits Center. You will be solely responsible
for payment of the retiree premiums for both yourself and your covered
dependents, if any. You can also contact the Benefits Center directly at
1-866-244-3539 for more information and to answer any questions.
All other health and welfare benefits end as of the Effective Date.
Thrift Plan — You have the option of leaving your money in the Baker Hughes
Incorporated Thrift Plan, or you may request a distribution of your account
balance at any time after the Effective Date.
Pension Plan — You have the option of leaving your money in the Baker Hughes
Incorporated Pension Plan, or you may request a distribution of your Pension
Plan benefit at any time after the Effective Date.
Supplemental Retirement Plan — Your vested account balance will be paid out
according to your elections previously submitted and the terms of the Baker
Hughes Incorporated Supplemental Retirement Plan (“SRP”).
ICP Bonuses — Your banked unpaid bonuses under the Baker Hughes Incorporated
Annual Incentive Compensation Plan (“ICP”) will be paid in accordance with the
provisions of the ICP and your applicable elections (if any) under the SRP. Your
2007 ICP bonus will be paid in accordance with the provisions of the ICP and
your applicable election (if any) under the SRP. You will be eligible to receive
a prorated ICP bonus for the 2008 fiscal year based upon your length of service
(1/12th) during the 2008 fiscal year.
2005 Total Shareholder Return Long-Term Incentive Award — Should the performance
goals set forth under the terms of the performance award granted to you in 2005
under the Baker Hughes Incorporated 2002 Director & Officer Long-Term Incentive
Plan (the “2002 D&O Plan”) be met, you will receive a distribution consistent
with the terms of the award.
Initials: CCD     JRC

2



--------------------------------------------------------------------------------



 



Performance Unit Long-Term Incentive Awards — You will receive a pro rated
portion of the Performance Units awarded to you under the 2002 D&O Plan in 2006,
but you will forfeit 3,333 Performance Units awarded in 2006. You will receive a
prorated portion of the Performance Units awarded to you under the 2002 D&O Plan
in 2007, but you will forfeit 7,585 Performance Units awarded in 2007. Depending
on results achieved, you will be eligible to receive a prorated award based on
actual results as defined in the terms and conditions of the Performance Unit
Award Agreements provided with each grant of Performance Units in 2006 and in
2007. Payments for the 2006 awards are scheduled for March 13, 2009, and
payments for the 2007 awards are scheduled for March 12, 2010. You will not
receive any further awards under the 2002 D&O Plan.
Stock Options — All of your previously granted options will become fully vested
upon the Effective Date (to the extent they are not already fully vested) and
may be exercised in accordance with the terms of the grants. As of August 1,
2007, you had the following unexercised options to purchase shares of the
Company’s Common Stock (“Stock”):
an incentive stock option (“ISO”) to purchase 3,076 shares of Stock granted on
January 30, 2002;
a nonqualified stock option (“NSO”) to purchase 7,924 shares of Stock granted on
January 30, 2002;
an NSO to purchase 11,000 shares of Stock granted on July 24, 2002;
an ISO to purchase 3,418 shares of Stock granted on January 29, 2003;
an NSO to purchase 8,582 shares of Stock granted on January 29, 2003;
an NSO to purchase 14,000 shares of Stock granted on July 22, 2003;
an ISO to purchase 2,792 shares of Stock granted on January 28, 2004;
an NSO to purchase 23,542 shares of Stock granted on January 28, 2004;
an NSO to purchase 39,334 shares of Stock granted on July 28, 2004;
an ISO to purchase 2,347 shares of Stock granted on January 26, 2005;
an NSO to purchase 33,653 shares of Stock granted on January 26, 2005;
an NSO to purchase 36,000 shares of Stock granted on July 27, 2005;
an ISO to purchase 1,332 shares of Stock granted on January 25, 2006;
an NSO to purchase 18,668 shares of Stock granted on January 25, 2006;
an NSO to purchase 20,000 shares of Stock granted on July 27, 2006;
Initials: CCD     JRC

3



--------------------------------------------------------------------------------



 



an ISO to purchase 1,459 shares of Stock granted on January 24, 2007;
an NSO to purchase 15,771 shares of Stock granted on January 24, 2007; and
an NSO to purchase 11,200 shares of Stock granted on July 25, 2007.
You are not eligible for any future equity awards.
Final Expenses — The Company agrees to reimburse you for all outstanding
business expenses in accordance with Company policy. You will prepare and submit
a final expense account reimbursement request for expenses incurred prior to the
Effective Date. Such an expense account reimbursement request will be reviewed
and paid in accordance with Company policy. You agree and consent to allow the
Company to deduct from any payments you would otherwise be entitled to receive
any amounts not in excess of $5,000 that you owe to the Company as of the
Effective Date.
Perquisites — All perquisites terminate as of the Effective Date and you will
receive no perquisite payments for any period after the Effective Date. You will
receive your first quarterly perquisite payment for 2008 in January. You may
make arrangements to transfer your country club membership from a corporate
membership to a personal membership.
Vacation — You will be paid for any accrued but unused 2007 vacation. You will
not accrue further vacation.
(b) Enhanced Separation Benefits
These enhanced separation benefits are benefits to which you are not entitled
pursuant to any agreement, or under any policy or practice of the Company. You
acknowledge that the Company has no obligation to provide you with these
benefits and that these benefits constitute a valuable consideration justifying
your agreement to provide the releases set forth in Section 4 of this Agreement.
Restricted Stock — You have been awarded 40,797 shares of restricted stock under
the 2002 D&O Plan that are scheduled to vest after the Effective Date. As an
enhanced separation benefit, the Company agrees that a total of 17,232
restricted shares that would otherwise vest after the Effective Date, will vest
as of the Effective Date. Unless you elect otherwise by remitting to the Company
cash in an amount necessary to satisfy the Company’s tax withholding obligation
arising with respect to the vesting of your restricted stock, the Company shall
satisfy its tax withholding obligation by withholding shares with a fair market
value equal to the withholding obligation.
Performance Units — As an enhanced severance benefits, the Company will vest
3,333 Performance Units awarded under the 2002 D&O Plan in 2006 and the 7,585
Performance Units awarded in 2007 that would otherwise be forfeited.
Initials: CCD     JRC

4



--------------------------------------------------------------------------------



 



    Consulting Agreement — You agree that beginning February 1, 2008, and until
January 31, 2009, you will provide the Company with consulting services and that
in exchange for those consulting services the Company will pay you $57,916.66
per month. Your consulting fees earned during the six-month period commencing on
the date of your separation from service will be accumulated and paid to you on
the date that is six months following the date of your separation from service.
Thereafter, your consulting fees earned during the remainder of the 12-month
consulting period will be paid on a monthly basis. You will perform your
consulting services pursuant to an agreement establishing that you will be
providing services to the Company as an independent contractor, and not as an
employee. During the period of the Consulting Agreement, the Company will
continue to provide you with confidential information, and in order to protect
the confidentiality of that information you agree that during the 12-month
period of the Consulting Agreement you will not, without the written consent of
the Company, at any time, directly or indirectly serve as an employee, director,
consultant, or otherwise provide services, advice or assistance to any person,
association, or entity that is a competitor of the Company, in any capacity
including on the board of directors or in management, operations, research,
marketing, engineering, process, finance or administration. Any requests for a
waiver will be made to the CEO and issued in his discretion.       It is
intended that the consulting services you will perform under this Agreement will
not be at a level that exceeds 20 percent of the average level of services you
performed for the Company over the 36-month period immediately preceding the
Effective Date.   3.   COVENANTS:

(a) Non-Solicitation
Following the Effective Date, and for a period of one (1) year thereafter, you
shall not, directly or indirectly:
     (1) interfere with the relationship of the Company or any affiliate with,
or endeavor to entice away from the Company or any affiliate, any individual or
entity who was or is a material customer or material supplier of, or who has
maintained a material business relationship with, the Company or its affiliates;
     (2) establish (or take preliminary steps to establish) a business with, or
cause or attempt to cause others to establish (or take preliminary steps to
establish) a business with, any employee or agent of the Company or any of its
affiliates, if such business is or will compete with the Company or any of its
affiliates; or;
     (3) employ, engage as a consultant or adviser, or solicit the employment,
engagement as a consultant or adviser, of any employee or agent of the Company
or any of its affiliates, or cause or attempt to cause any individual or entity
to do any of the foregoing.
Initials: CCD     JRC

5



--------------------------------------------------------------------------------



 



(b) Cooperation and Assistance
Definition of Cooperation — As used in this Agreement, “cooperate” and
“cooperation” includes making yourself available in response to all reasonable
requests by the Company or the Securities and Exchange Commission (“SEC”) or
Department of Justice (“DOJ”) for information, whether the request is informal
or formal (e.g., in response to a subpoena in a legal proceeding), and includes
fully, completely, and truthfully answering questions or providing testimony in
any related proceeding, civil or criminal.
Agreement to Cooperate — You agree, acknowledge, represent and warrant that:
     (1) you are aware that the Company has been under investigation by the SEC
and the DOJ;
     (2) you have (i) not engaged in, nor encouraged any individual, in any way,
to engage in the destruction or secretion of any information, in any form,
including but not limited to documents and emails (“documentation”), that might
be relevant to any investigation referenced in subsection 3(a)(1) above;
(ii) turned over all documentation in response to prior requests; and
(iii) responded, fully and truthfully, to all questions related to or arising
from the subject matter of any such investigation that have been posed to you by
employees, representatives of the Company, or any government agency;
     (3) for a period of two (2) years after the Effective Date, upon reasonable
request, you will cooperate fully with the Company and its affiliates, past or
present, in connection with any internal investigation initiated by the Company,
its affiliates, and any successors in interest, as well as with any external
investigation initiated by any government or agency or instrumentality thereof
in accordance with the Company’s Internal Investigations Policy and Cooperation
with Government Investigations Policy;
     (4) for a period of two (2) years after the Effective Date, upon reasonable
request of the Company, any subsidiary of the Company, or any
successor-in-interest, you will provide all documentation and information in
your possession, custody, or control that is related to any internal or external
investigation of the Company and its affiliates;
     (5) after two (2) years after the Effective Date, you agree upon request to
provide continuing reasonable cooperation with the Company or any of its
affiliates in responding to internal or governmental investigations.
All reasonable expenses you incur in rendering cooperation under this subsection
3(b) will be reimbursed by the Company.
Initials: CCD     JRC

6



--------------------------------------------------------------------------------



 



(c) Confidentiality
Confidential Information — During the course of your employment with the
Company, you have had access and received confidential information. You are
obligated to keep confidential all such confidential information for a period of
not less than one (1) year following the Effective Date of this Agreement.
Moreover, you understand and acknowledge that your obligation to maintain the
confidentiality of trade secrets and other intellectual property is unending. As
an exception to this confidentiality obligation you may disclose the
confidential information (i) in connection with enforcing your rights under any
plan relevant to the terms of this Agreement, or if compelled by law, and in
either case, you shall provide written notice to the Company prior to the
disclosure or (ii) if the Company provides written consent prior to the
disclosure.
(d) Property
Agreement to Return Company Property — Immediately prior to the Effective Date,
or such earlier date as the Company may reasonably determine appropriate, you
will return to the Company all Company property in your possession, including
but not limited to, computers, credit cards and all files, documents and records
of the Company, in whatever medium and of whatever kind or type. You agree and
hereby certify that you have returned, or will return prior to the Effective
Date, all proprietary or confidential information or documents relating to the
business and affairs of the Company and its affiliates. You further agree that
should it subsequently be determined by the Company that, notwithstanding the
foregoing certification, you have inadvertently failed to return all proprietary
or confidential information and documents in your possession or control relating
to the business and affairs of the Company and its affiliates, you will be
obligated to promptly return to the Company such proprietary or confidential
information and documents in your possession or control relating to the business
and affairs of the Company and its affiliates.

4.   RELEASE OF CLAIMS:       You hereby acknowledge that your relationship with
the Company is an “at-will employment relationship,” meaning that either you or
the Company could terminate the relationship with or without notice and or
without cause, at any time. Nevertheless, in consideration for the separation
benefits described in Section 2 of this Agreement, you hereby provide the
Company with an irrevocable and unconditional release and discharge of claims.  
    This release and discharge of claims applies to (i) Baker Hughes
Incorporated, (ii) to each and all of its subsidiaries and affiliated companies,
(collectively, “the Company”), (iii) to the Company’s officers, agents,
directors, supervisors, employees, representatives, and their successors and
assigns, whether or not acting in the course and scope of employment, and
(iv) to all persons acting by, through, under, or in concert with any of the
foregoing persons or entities.

Initials: CCD     JRC

7



--------------------------------------------------------------------------------



 



    The claims subject to this release include, without limitation, any and all
claims related or in any manner incidental to your employment with the Company
or the termination of that employment relationship. The parties understand the
word “claims” to include all actions, claims, and grievances, whether actual or
potential, known or unknown, and specifically but not exclusively all claims
arising out of your employment with the Company and the termination of your
employment. All such claims (including related attorneys’ fees and costs) are
forever barred by this Agreement and without regard to whether those claims are
based on any alleged breach of a duty arising in a statute, contract, or tort;
any alleged unlawful act, including, without limitation, age discrimination; any
other claim or cause or cause of action; and regardless of the forum in which it
might be brought. This release applies to any claims brought by any person or
agency on behalf of you or any class action pursuant to which you may have any
right or benefit.       You promise never to file a lawsuit asserting any claims
that are released by you and further promise not to accept any recoveries or
benefits which may be obtained on your behalf by any other person or agency or
in any class action and do hereby assign any such recovery or benefit to the
Company. If you sue the Company in violation of this Agreement, you shall be
liable to the Company for its reasonable attorneys’ fees and other litigation
costs incurred in defending against such a suit. Additionally, if you sue the
Company in violation of this Agreement, the Company can require you to return
all monies and other benefits paid to you pursuant to this Agreement.      
Notwithstanding the foregoing, the release contained herein shall not apply to
(i) any rights that you may have under the Company’s retirement plans including
the Baker Hughes Incorporated Pension Plan and the Baker Hughes Incorporated
Thrift Plan, (ii) any rights you may have under this Agreement, (iii) your right
under applicable law (i.e., the COBRA law) to continued medical insurance
coverage at your expense, and (iv) your statutory right to file a charge with
the Equal Employment Opportunity Commission (“EEOC”) or the Texas Commission on
Human Rights (“TCHR”), to participate in an EEOC or TCHR investigation or
proceeding, or to challenge the validity of the release, consistent with the
requirements of 29 U.S.C. § 626(f)(4).       In connection with this release,
you understand and agree that:

     (1) You have a period of 21 days within which to consider whether you
execute this Agreement, that no one hurried you into executing this Agreement
during that 21 day period, and that no one coerced you into executing this
Agreement;
     (2) You have carefully read and fully understand all the provisions of the
release set forth in Section 4 of this Agreement, and declare that the Agreement
is written in a manner that you understand;
     (3) You are, through this Agreement, releasing the Company from any and all
claims you may have against the Company and the other parties specified above,
and that this Agreement constitutes a release and discharge of claims arising
under the Age
Initials: CCD     JRC

8



--------------------------------------------------------------------------------



 



Discrimination in Employment Act (ADEA), 29 U.S.C. § 621-634, including the
Older Workers’ Benefit Protection Act, 29 U.S.C. § 626(f);
     (4) You declare that your agreement to all of the terms set forth in this
Agreement is knowing and voluntary;
     (5) You knowingly and voluntarily intend to be legally bound by the terms
of this Agreement;
     (6) You acknowledge that the Company is hereby advising you in writing to
consult with an attorney of your choice prior to executing this Agreement; and
     (7) You understand that rights or claims that may arise after the date this
Agreement is executed are not waived. You understand that you have a period of
seven days to revoke your agreement to give the Company a complete release in
exchange for separation benefits, and that you may deliver notification of
revocation by letter or facsimile addressed to the Company’s Senior Labor and
Employment Counsel. You understand that this will not become effective and
binding, and that none of the separation benefits described above in Section 2
of this Agreement will be provided to you until after the expiration of the
revocation period. The revocation period commences when you execute this
Agreement and ends at 11:59 p.m. on the seventh calendar day after execution,
not counting the date on which you execute this Agreement. You understand that
if you do not deliver a written notice of revocation to the Company’s Senior
Labor and Employment Counsel before the end of the seven-day period described
above, this Agreement will become final, binding and enforceable.
The Company’s decision to offer separation benefits in exchange for a release of
claims shall not be construed as an admission by the Company of (i) any
liability whatsoever, (ii) any violation of any of your rights or those of any
person, or (iii) any violation of any order, law, statute, duty, or contract.
The Company specifically disclaims any liability to you or to any other person
for any alleged violation of any rights possessed by you or any other person, or
for any alleged violation of any order, law, statute, duty, or contract on the
part of the Company, its employees or agents or related companies or their
employees or agents.
You represent and acknowledge that in executing this Agreement you do not rely
and have not relied upon any representation or statement made by the Company, or
by any of the Company’s agents, attorneys, or representatives with regard to the
subject matter, basis, or effect of the release set forth in this Agreement,
other than those specifically stated in this Agreement.
The release set forth in this Section 4 of this Agreement shall be binding upon
you, and your heirs, administrators, representatives, executors, successors, and
assigns, and shall inure to the benefit of the Company as defined above. You
expressly warrant that you have not assigned, transferred or sold to any person
or entity any rights, causes of action, or claims released in this Agreement.
Initials: CCD     JRC

9



--------------------------------------------------------------------------------



 



5.   MISCELLANEOUS:       Exclusive Rights and Benefits — Except as otherwise
provided in this Agreement, the benefits described in this Agreement supersede,
negate and replace any other benefits owed to or offered by the Company to you.
This Agreement will be administered by the Company’s Senior Labor and Employment
Counsel, who will also resolve any issues regarding the interpretation,
implementation, or administration of the benefits described above. However, this
provision shall not be construed to limit your legal rights if a disagreement
exists to contest the decision of the Company’s Senior Labor and Employment
Counsel.       Entire Agreement — This Agreement sets forth the entire agreement
between you and the Company with respect to each and every issue addressed in
this Agreement, and, except for any of the Company’s benefit plans in which you
have participated as an employee and officer of the Company and the letter dated
October 26, 2005 from me to you pertaining to an award of service credit for
certain benefit plan purposes, this entire, integrated Agreement fully
supersedes any and all prior agreements or understandings, oral or written,
between you and the Company pertaining to the subject matter of this Agreement.
      Exclusive Choice of Law and Arbitration Agreement — This Agreement
constitutes an agreement that has been executed and delivered in the State of
Texas, and the validity, interpretation, performance, and enforcement of that
agreement shall be governed by the laws of that State.       In the event of any
dispute or controversy arising out of or under this Agreement, or concerning the
substance, interpretation, performance, or enforcement of this Agreement, or in
any way relating to this Agreement (including issues relating to the formation
of the agreement and the validity of this arbitration clause), you agree to
resolve that dispute or controversy, fully and completely, through the use of
final, binding arbitration. This arbitration agreement applies to any disputes
arising under (i) the common law, (ii) federal or state statutes, laws or
regulations, and also to (iii) any dispute about the arbitrability of any claim
or controversy. You further agree to hold knowledge of the existence of any
dispute or controversy subject to this Agreement to arbitrate, completely
confidential. You understand and agree that this confidentiality obligation
extends to information concerning the fact of any request for arbitration, any
ongoing arbitration, as well as all matters discussed, discovered, or divulged,
(whether voluntarily or by compulsion) during the course of such arbitration
proceeding. Any arbitration conducted pursuant to this arbitration provision
will be conducted in accordance with the rules of the American Arbitration
Association in accordance with its rules governing employment disputes and the
arbitrator shall have full authority to award or grant all remedies provided by
law. The arbitrator will have the discretion to permit discovery that the
arbitrator deems appropriate for a full and fair hearing. The arbitrator will
issue a reasoned award, and the award of the arbitrator shall be final and
binding. A judgment upon the award may be entered and enforced by any court
having jurisdiction. Any arbitration proceeding resulting hereunder will be
conducted in Houston, Texas before an arbitrator selected by you and the Company
by mutual agreement, or through the

Initials: CCD     JRC

10



--------------------------------------------------------------------------------



 



    American Arbitration Association. This arbitration agreement does not limit
or affect the right of the Company to seek an injunction to maintain the status
quo in the event that the Company believes that you have violated any provision
of Section 3 of this Agreement. This arbitration agreement does not limit your
right to file an administrative charge concerning the validity of the release
set forth in Section 4 of this Agreement, with any appropriate state or federal
agency.       Meaning of Separation From Service — For the purposes of this
Agreement, “separation from service” has the meaning ascribed to that term in
section 409A of the Internal Revenue Code of 1986, as amended and the rules and
regulations issued thereunder by the Department of Treasury and the Internal
Revenue Service. It is intended that the date of your separation from service
will be the Effective Date.       Severability and Headings — The invalidity or
unenforceability of a term or provision of this Agreement shall not affect the
validity or enforceability of any other term or provision of this Agreement,
which shall remain in full force and effect. Any titles or headings in this
Agreement are for convenience only and shall have no bearing on any
interpretation of this Agreement.

Please initial each page and sign below.
ENTERED INTO in Houston, Texas as of the 30th day of August, 2007.
BAKER HUGHES INCORPORATED

                By:   /s/ Chad C. Deaton         Chad C. Deaton        Chairman
and Chief Executive Officer       

ENTERED INTO in Houston, Texas as of the 30th day of August, 2007.

                By:   /s/ James R. Clark         James R. Clark               

Initials: CCD     JRC

11